Title: Pierre Samuel Du Pont de Nemours to Thomas Jefferson, 12 December 1811
From: Du Pont de Nemours, Pierre Samuel
To: Jefferson, Thomas


          
                     Mon très respectable Ami, 
                      
                        12 Xbre 1811.
          
		  J’ai reçu par Mr Barlow, et avec bien de la reconnaissance, votre Lettre du 15 avril.
          Un Homme comme vous peut être retiré des Places, jamais des affaires. Vous êtes un Magistrat du Genre-humain.
          Tant mieux Si l’établissement des Manufactures dans votre Pays ne vous oblige pas de changer le Systême de vos Finances aussi promptement que l’on paraissait avoir lieu de le craindre.
          Mais le cas doit arriver un jour: et il faut que les pensées du Gouvernement, et Surtout que l’opinion publique y Soient préparées—La Science de l’Economie politique ne doit pas être ignorée, ni négligée aux Etats-Unis.—Où traiterait-on Ses questions les plus importantes, Si ce n’êtait pas dans une République qui respecte la liberté de la presse, qui est le dernier individu 
                     aujourd’hui la derniere des Républiques qui ont 
                     aient existé, la derniere espérance de celles qui Sont à naitre, et qu’elle propagera comme une Mere Abeille?—comment des Souverains, dans un Siecle où les lumieres, quoique moins vives et moins
				générales qu’il y a trente ans, Sont loin cependant d’être éteintes, Se refuseraient-ils à discuter avec profondeur leurs interêts, leurs droits, leurs devoirs?
          
		   
		  
		  
		  
		  
		  
		  Je regrette beaucoup de ne pouvoir y contribuer directement. Il me Sera impossible de devenir en Anglais un bon écrivain. On ne Saurait apprendre après Soixante ans à Se bien exprimer dans une langue qui fut étrangere à notre jeunesse. Mais Mr Paterson, que vous m’aviez recommandé, m’a promis de traduire la dissertation Sur les Finances, et l’Essai Sur l’Education nationale: deux ouvrages dont vous m’avez donné 
                     inspiré l’idée et que je dois à vos bontés.—Il m’a même promis de traduire aussi la Table raisonnée des Principes de l’Economie politique.—Je le prierai de vous communiquer ces Traductions quand elles Seront faites, pour que votre admirable talent lui indique les corrections que vous croirez nécessaires. C’est un jeune homme
				d’une grande espérance.
          Je vois avec plaisir que les Etats-Unis ont le 
                     du tems devant eux pour prendre un parti Sur leurs Revenus publics; que l’extinction de leurs dettes diminuera beaucoup et promptement leurs besoins publics 
                        politiques; et que les consommations de vos riches en marchandises étrangeres Soutiendront encore quelques années le produit de vos douanes, Si vous pouvez éviter la guerre.
          
          
		  Si elle ne peut être éviteé, consolidez votre union avec les Florides et opérez celle du Canada: puis faites la paix.—Une guerre maritime donneraitFortifiez vos Ports, et Surtout New-York pour qui l’Isle du gouverneur est une défense insuffisante. Puis faites la paix.—Une guerre maritime donnerait pendant la premiere annee à vos corsaires quelques bénéfices corrupteurs et du plus mauvais genre. Mais en très peu de tems elle vous ferait perdre beaucoup de capitaux et d’hommes précieux.
				Elle augmenterait considérablement et contre vous la Puissance relative de l’Angleterre, par la prise de vos matelots et leur incorporation dans la Marine anglaise. N’exposez pas vos Enfans à verser le Sang de leurs Peres.—La nécessité de nourrir les habitans de leurs Isles
				doit rendre les Anglais faciles Sur les conditions de la Paix avec vous.
          Toutes ces circonstances éventuelles peuvent retarder, ou hâter Selon les événemens, le besoin de vous faire un nouveau Systême de Finances. Remerciez dieu S’il vous accorde le tems 
                        accorde à votre Gouvernement et à vos concitoyens le loisir d’y Songer encore; car avec le caractere grave et réservé de votre Nation, vous Seriez le plus inexcusable Peuple du monde Si vous faisiez une étourderie, et en matiere d’une si haute
				importance.
           Vous croyez avoir, dès le commencement de votre Sage Administration, avoir donné le coup de la mort au systême des Excises, malheureusement tenté par le Général Hamilton. Vous avez fait une très bonne chose—. Cependant si la Contribution territoriale continue d’être odieuse dans l’Eastern Territory, la partie la mieux cultiveé des Etats-Unis et qui a le bonheur de n’avoir point d’Esclaves, le Succès peut n’être pas complet: la maladie peut avoir une rechute.
          Les erreurs principales relativement à l’Impôt ont deux motifs, dont le premier est l’envie de faire contribuer tout le monde, particulierement les Ouvriers, les Commerçans, les Capitalistes. C’est à quoi l’on ne Saurait parvenir; puisqu’il n’est aucun moyen d’empêcher les uns de vendre leur travail, et les autres de louer l’usage de leur argent, de maniere à s’indemniser avec grande usure aux dépens des Propriétaires de la récolte.
          L’autre cause d’erreur vient de plus haut. Elle est une conséquence du défaut d’idées justes Sur ce que sont dans les Societés politiques les Propriétaires du Sol, et les hommes industrieux non-Propriétaires, et Sur ce que la Société doit à chacun d’eux.
          Les derniers Sont les membres d’une République universelle et Sans Magistratures, répandus dans tous les autres Etats; à qui les Gouvernemens, et les Citoyens de tous les autres Etats qui ont une constitution, doivent la liberté du travail, l’immunité de toute taxe, la participation gratuite au bon ordre qui résulte de toutes les magistratures, l’éligibilité en raison du mérite et S’il convient aux Electeurs.—quand ils Sont élus à quelque emploi, ou quand ils ont acheté des terres, ce qui doit toujours leur être permis, ils deviennent citoyens: jusques là ils n’êtaient et ne doivent être qu’Habitans.—La liberté, l’exemption de contributions, la Sureté de leurs personnes et de leurs biens, la protection des Loix dans tous leurs contracts: voila l’étendue et les bornes de leurs droits. Leur accorder davantage serait aussi déraisonnable que de vouloir dans l’intérieur de chaque famille donner aux valets le droit de régler les affaires de la maison conjointement avec les maitres.—vouloir leur faire payer l’exercice de ces droits naturels, ce Serait agir comme l’Avare qui volait l’avoine de Ses chevaux. Leur service en deviendrait moins bon et plus cher.
          Les droits de cité et de Souveraineté, celui de Siéger et de déliberer dans les Assemblées politiques, celui d’élire, celui de promulguer et de faire exécuter les Loix, appartiennent exclusivement aux Propriétaires des terres; parce qu’il n’y a que ceux ci qui Soient membres d’une République particuliere, ayant un territoire, et le devoir de l’administrer.
          
                     
                     quand on s’écarte de ces bases de la Société civilisée et constituée, quand on croit, ou quand on laisse croire, que ceux qui n’ont que leurs bras ou des biens purement mobiliers, Sont autant citoyens que les Propriétaires du territoire et ont ont droit, ou d’en demander part Sans l’acquérir, ou de déliberer sur les loix de ces propriétés qu’ils ne possedent pas, on fomente les orages, on prépare les révolutions, on ouvre la voie aux Pisistrates, aux Marius, aux Césars, qui se font plus démocrates que ne le veulent la nature la justice et la raison, pour devenir Tyrans, violer tous les droits, Substituer aux loix des 
                     leurs volontés arbitraires, offenser la morale, avilir l’humanité.
          Dans une République qui veut être paisible, durable, exempte de troubles, il faut donc faire en sorte qu’il n’y ait pas une classe qui Soit ou puisse se croire opprimée, et qui cherche 
                        veuille des Protecteurs pour opprimer à son tour: car il s’en trouve, et c’est un Rôle très recherché.
          Il faut que tout le monde y puisse travailler et acquerir Sans etre Sujet à aucune vexation. Il faut que tout le monde y puisse dire et publier son opinion sur les choses, à la charge de ne pas insulter, et encore plus de ne pas calomnier les Personnes; c’est en quoi consiste la liberté de la parole et celle de la presse. Mais exprimer la pensée officieusement, ou en déliberer officiellement et Voter, Sont deux choses très differentes.—Le Principe est que chacun a le droit de Se mêler de Ses affaires, et lorsqu’elles sont communes avec celles de quelques autres d’y prendre part en raison de son interêt; mais que personne n’a droit de se mêler des affaires d’autrui sans mission.—
                     Ainsi quand le travail ou le Commerce Sont gênés, tous les Travailleurs, tous les Négocians ont droit de réclamer, et de prouver que l’on attente contre l’interêt public à leur liberté naturelle; Et Si des Loix mal calculeés les contraignent de 
                     à faire l’avance du payement de quelques impôts, ils ont le droit, qu’ils ne manquent jamais d’exercer, de s’en indemniser par un haussement au moins équivalent dans le prix de leurs Salaires ou de leurs marchandises.
          Mais ils n’ont pas le droit de Se croire membres du Souverain, tant qu’ils n’ont point acheté de terres. Ils n’ont pas celui d’entrer dans les Assemblées de la commune où ils Sont domiciliés: Et ils ne peuvent être députés à une autre Assemblée que par le libre choix que les Electeurs de leur Commune ou de leur Canton auraient fait d’eux pour cela. Ils peuvent être nommés à toute fonction publique par les Electeurs, ou par le Gouvernement, et alors ils ont le droit de remplir cette fonction qui leur a êté confiée. Rien de plus.
          
                     
                        Mais ils 
                        Ils jouissent, dira-t-on, de la protection des Loix et du secours de la force publique, pourquoi ne les payeraient-ils point?—Ils en jouissent parce que ce Sont des choses qui ne doivent être refusées à qui que ce Soit, qui Sont dues au premier et au plus inconnu des Etrangers qui mettent le pied dans le Pays. que serait un Gouvernement qui permettrait de voler, d’insulter, de frapper, d’assassiner ceux qui ne Seraient pas citoyens? ce serait un Gouvernement de barbares.
          Il y a dans la Propriété fonciere un interêt permanent et une habitude de travaux utiles qui deviennent un gage de raison. Les Assemblées de Propriétaires ne Sont ni trop nombreuses, ni tumultueuses. Le Pays est à ceux qui peuvent le vendre; et ils ont de puissans motifs pour le conserver, pour le bien gouverner.
          S’ils ne demandent rien aux autres, leur Souveraineté est utile de 
                     à tous et ne peut opprimer personne. Elle protège tout et tous: Elle admet à ses honneurs tous ceux qui sont assez économes et assez Sages pour arriver à l’acquisition d’un bien fonds. Elle ne repousse que l’inconduite ou le brigandage. Le Peuple libre et exempt de taxes n’a rien a désirer: un bon esprit peut le conduire à tout
          Les révoltes dans les Républiques Sont toujours venues de ce que les nobles, ou les citoyens, voulaient faire payer le bas Peuple, gêner son travail, en exiger des Services humilians.—Un Ambitieux Se met à la tête de ces pauvres gens dont le travail et la propriété mobiliaire nont pas êté respectés. Il les fait Pillards, et ils le font Princes 
                     Prince.
          Le Prince ou Ses Successeurs Se font détestes, parce que leur place les corrompt, et que le Pouvoir arbitraire est naturellement odieux.
          Quelques gens d’esprit et les Riches le détronent et Se partagent Ses dépouilles. mais ils croient ordinairement avoir hérité de son pouvoir. Ils regardent la faculté de vexer les classes inférieures comme un droit de la République ou de la Souveraineté
          Qu’arrive-t-il? Le Peuple se révolte de nouveau, et d’une démocratie exagerée retombe toujours Sous une Tyrannie insupportable
          Voila le cercle que toutes les Nations ont parcouru jusqu’à présent, et dont il faut Sortir: dont on Sortira très aisément avec un faible degré de lumieres de plus que l’on n’en a.
          Si l’on excepte les nations entierement abruties on trouvera partout des Sentimens républicains. Et même Sous un certain aspect tous les Etats Sont déja des Républiques, ou très prets à le devenir. Ceux qu’on appelle des Monarchies Sont des Républiques où le Pouvoir exécutif et le Pouvoir législatif sont mal constitués, dans lesquelles le veritable souverain est opprimé, ou peut l’être par Ses délegués. Son droit pourtant n’est pourtant n’est 
                     pas tout à fait méconnu. Nul Prince n’ôse et ne peut Se regarder que comme le Représentant ou le délegué des Propriétaires du Sol.
          Nul homme n’ôse et 
                     ni ne peut dire une Nation m’appart m’appartient. Nul homme ne peut dire j’ai le droit
                      arbitraire de faire 
                     tout
                      ce qu’il me plait. Nul n’ôse dire j’ai 
                     le droit
                      de commettre des crimes et de faire des 
                     injustices. ce n’est que le droit de rendre  
                     justice que réclament les despotes les plus absolus.
          Il faut donc avant tout Savoir ce qui est juste. Il faut que tout le monde sache et ce qui est juste, et ce qui est utile, et que ces deux choses là ne Sont pas Séparables. Il faut qu’on reconnaisse que toute Loi vient de 
                     dieu qui a pour Ministres le calcul, et la raison.
                     , et la Compassion.
          Ces notions Simples Sont tellement naturelles qu’elles Sont entrées dans tous les esprits et dans tous les coeurs dès  
                     le tems de la formation des Langues, qui fut certainement celui des premieres ébauches de la Société. Il n’y a pas une Langue qui nait le mot Légis
                     lateur ou Son équivalent. Il n’en est pas une Seule qui ait employé celui de légis
                     facteur, ni aucun équivalent.—Pourquoi cela? C’est que l’on a Senti, au moins confusément, qu’il S’agissait de bien comprendre le principe de la Loi, qui doit toujours être dans la nature, dans la morale, dans l’équite; et que 
                     la Loi êtant ainsi conçue, il la montrer, 
                        il n’est plus question que de la montrer, de la démontrer, de la porter, de la présenter brillante de Son pur éclat, appuyée de l’assentiment général et de la force Sociale, à l’obeïssance des Citoyens. On a Senti qu’il n’etait donné à aucun Homme de la faire: car le juste et l’injuste ne dépendent pas de nous.—Loi injuste, contra 
                     jus, contre 
                     le droit ou Les droits, renferme un contresens grossier dans les mots et dans les choses. Ce qui est in
                     jus
                     te peut être Ordonnance; mais cette Ordonnance ne Saurait être 
                     obligatoire 
                     pour la conscience: ce qui est in
                     jus
                     te n’est pas loi. Nulle Autorité nulle force ne peut lui en imprimer le caractere. Obéis ou je te tue, ne prouve rien, sinon que l’on commet un crime en me menasest. Si l’ordre est injuste, et que Si dans ce cas, l’on me tuait, on en commettrait deux.
          ce Sont vos maximes, Excellent Philosophe; et c’est pourquoi je vous aime et vous respecte tant.
          
            DuPont (de
              Nemours)
         
          Editors’ Translation
          
            
                     My very respectable Friend, 
                     12 December 1811.
            
		  I received through Mr. Barlow your letter of 15 April with much gratitude.
            A man like you may retire from office but never from public affairs. You are a magistrate of mankind.
            So much the better if the establishment of manufacturing in your country does not oblige you to change your financial system as quickly as one might have feared.
            But it must happen some day, and your government and especially public opinion must be prepared for it. The science of political economy must not be ignored or neglected in the United States.—Where would the most important questions be debated if not in a republic that respects the freedom of the press, one that is now the last in existence and the last hope for all those that
			 are yet to be born, which it will propagate like a queen bee?—How could sovereigns refuse to discuss their interests, rights, and duties in a century in which enlightenment, though less general
			 and
			 intense than thirty years ago, is nevertheless far from extinguished?
            
		   
		  
		  
		  
		  
		  
		  I regret very much not being able to contribute to the discussion directly. I will never be able to write fluently in English. One cannot learn, after sixty years, to express oneself well in a language that was foreign to one’s youth. But Mr. Patterson, whom you recommended to me, has promised to translate my essay on finance and the Sur l’éducation nationale dans les Etats-Unis d’Amérique: two works that you inspired and that I owe to your kindness.—He even promised to translate my Table raisonné des principes de l’economie politique as well.—I will ask him to give you the translations once they are completed, so that you may use your admirable talents to point out any corrections that you believe to be necessary. He is
			 a very promising young man.
            I see with pleasure that the United States has some time before it must make a decision regarding its public revenues, that the disappearance of its debts will greatly and promptly diminish its political needs, and that the
			 consumption of foreign goods by the wealthy will provide customs revenues for a few more years, if you are able to stay out of the war.
            
		  
		  
		  If war cannot be avoided, consolidate your union with the Floridas and form one with Canada. Fortify your harbors, and especially New York, as Governor’s Island is insufficient to defend it. Then make peace.—During the first year, a maritime war would give your privateers some corrupting advantages of the worst kind, but it would soon
			 result in the loss of much of your capital and many precious men. The taking of your sailors and their being drafted into the English navy would considerably increase England’s strength relative to the United States. Do not put your children at risk of killing their fathers.—The necessity of feeding the inhabitants of the British Isles will induce them to make their peace terms less objectionable.
		  
            Depending on events, these circumstances may either delay or hasten your need for a new financial system. Thank God that He grants your government and citizenry time to think about it at your leisure. Given your nation’s serious and cautious nature, you would be the most inexcusable people on earth if
			 you made a blunder in a matter of such high importance.
             You assume that you have, since the start of your wise administration, given the deathblow to the excise system unhappily tried by General Hamilton. You have done a very good thing.—However, if the land tax continues to be disliked in your eastern territory, the part of the United States that is best cultivated and has the good fortune of not having slaves, your success cannot be complete. You might have a relapse.
            The principal mistakes relative to taxation arise from two motives: first, the desire to have everyone contribute, especially workers, merchants, and entrepreneurs. That goal is unattainable, because there is no way to prevent workers from selling their labor dearly and merchants from loaning out their money at high interest, to the detriment of landed proprietors.
            The other mistake comes from a higher motive. It results from a lack of sound ideas as to what makes up a political society and what society owes to landowners and nonlandholding entrepreneurs.
            The latter are members of a universal republic without magistrates. They are found in every nation, and the governments and citizens of every country with a constitution owes them the freedom to work, immunity from taxation, free participation in the good order that results from all lawful societies, and eligibility for office if they are meritorious and the voters wish to elect them.—When they are elected to office or have bought land, which they must be allowed to do, they become citizens. Up to that point, they were only residents.—Freedom, exemption from taxation, personal safety, and legal protection of their possessions and contracts: these are the extent and limit of their rights. To give them more would be as unreasonable as to give servants the right to manage household affairs in conjunction with their masters.—To make them pay for the exercise of their natural rights would be to act like the miser who steals his horses’ hay. Their services would become more expensive and of a lesser quality.
            The rights of citizenship and sovereignty—to sit and deliberate in political assemblies, to vote, to promulgate laws and have them carried out—belong exclusively to landowners, because only they are members of a particular republic with a territory that must be administered.
            
                     
                     When we move away from these bases of civilized society or when we believe, or pretend to believe, that those having only their two arms or movable property are citizens just like the proprietors of the soil and have the right to ask for a part of the nation’s wealth without acquiring it, or to deliberate on laws regarding the ownership of land that they do not possess, we foment storms, set the stage for revolutions, and prepare the way for the likes of Pisistratus, Marius, and Caesar, who made themselves more democratic than nature, justice, and reason require in order to become tyrants, and to violate every right, substitute their will for the law, offend morality, and debase mankind.
            In a republic that wishes to remain peaceful, durable, and free from turmoil, no class must be, or think itself to be, oppressed and wish for protectors so that it can take its turn as the oppressor. The role of protector is much coveted, and candidates are always to be found.
            Everyone must be allowed to work and acquire things without being harassed. All must be able to speak and publish their opinions, as long as no one is insulted or, even worse, slandered. That is what freedom of speech and of the press consists of. But expressing one’s thoughts informally, or deliberating officially and voting, are two very different things.—Everyone has the right to watch over his own business and defend his personal interests, as long as this right is shared with other people. No one has the right to meddle in other people’s business without cause.—Thus, when labor or commerce is hindered, all merchants have the right to complain and prove that the public has infringed their natural liberty. And if ill-conceived laws force them to pay some of their taxes in advance, they have the right (one that they never fail to exercise) to compensate for it by raising their salaries or the price of their merchandise in at least an equivalent proportion.
            But they do not have the right to consider themselves to be full citizens until they have purchased land. Nor can they attend town assemblies in the district in which they live, and they can only become representatives of their town or county in another assembly through the free choice of the voters. If they are appointed to any public office by the electors or the government, then they have the right to fulfill the duties that have been entrusted to them. Nothing more.
            The question will be asked: Why should they not pay for the protection and assistance they receive from the laws and the public sector?—They enjoy these benefits because they can be denied to no one, and because we owe them to the most unknown stranger that sets foot in the country. What kind of government would allow stealing from, insulting, hitting, or killing those who do not happen to be citizens? That would be a government of barbarians.
            Through landownership one gains a permanent interest and a habit of useful work that becomes a guarantee of reasonableness. Landowners’ assemblies are neither too numerous nor tumultuous. The country belongs to those who can sell it, and they have powerful motives to protect and govern it well.
            If they ask nothing of others, their sovereignty is nevertheless useful to everyone and can oppress no one. It protects everyone and everything. It bestows honors on those who are thrifty and wise enough to acquire landed property. It repels only misconduct and thievery. The people, free and exempt from taxes, wish for nothing. A good disposition of mind can take them anywhere they desire.
            Revolts in republics have always arisen from the attempts of nobles or full citizens to make the lower classes pay taxes, to hinder their labor, and to demand humiliating services.—An ambitious person puts himself at the helm and leads these poor people, whose labor and personal property have not been respected. He makes them pillage and plunder, and they make him a prince.
            
            The prince or his successors come to be loathed, because their position corrupts them and arbitrary rule is odious by nature.
            Some quick-witted people and the rich dethrone the prince and share the spoils, and they think they have inherited his power. They regard insulting the lower classes as a right of the republic or of sovereignty.
            What happens? The people revolt again, and, from an excess of democracy, inevitably fall back into an unbearable tyranny.
            This is the cycle that all nations have followed up to now: the one from which we must steer clear and from which we will free ourselves very easily with only slightly more wisdom than has been shown in the past.
            If we set aside nations that are entirely bereft of reason, we will find republican sentiments everywhere. It can even be said that, from a certain point of view, all states are already republics or close to becoming one. Those that we call monarchies are republics in which the executive and the legislative branches of government are badly constituted and in which the true sovereign is, or may be, oppressed by his delegates. His rights, however, are not totally ignored. No prince dares to regard himself as other than the representative or delegate of the landowners.
            No man dares to say, nor can he say, a nation belongs to me. No man can say, I have the arbitrary right to do everything I please. No one dares to say, I have the right to commit crimes and act unjustly. The most absolute do not claim any more than the right to dispense justice.
            We must therefore first of all know what is just. Everyone must know what is just and what is useful, and all must see that these two things are inseparable. We need to recognize that all laws come from God, whose ministers are thoughtfulness, reason, and compassion.
            These simple notions are so natural that they have made their way into every heart and mind ever since the time when languages, which were certainly some of the earliest sketches of society, were first formed. No language lacks the word legislator or its equivalent. None have ever used legisfactor or its equivalent.—Why is that? Because it was felt, at least vaguely, that it is important to understand clearly the principle behind all law, which is always to be found in nature, morality, and equity. Thus conceived, the law has only to be shown, demonstrated, circulated, and presented in its pure, shining light for the citizens to obey, supported as it is by general consent and society’s will. It was felt that no man could make it, because the just and the unjust do not depend on us.—Unjust law, against the law, against right or rights is the veriest nonsense. An edict may be unjust, but it could not possibly be obligatory on one’s conscience: that which is unjust is not law. No authority or force can change its character. Obey or I will kill you does not prove anything other than that a crime is being committed in threatening me. If the order is unjust, and I am, in this instance, killed, then two crimes have been perpetrated.
            These are your maxims, excellent philosopher, and that is why I love and respect you so much.
            
              DuPont
                de Nemours
          
        